Citation Nr: 0314209	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  00-22 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from April 1986 to October 
1988.

In March 1989, the Boise, Idaho Regional Office (RO) denied 
service connection for sinusitis.  This case comes to the 
Board of Veterans' Appeals (Board) from a May 2000 decision 
by the RO that determined that new and material evidence had 
not been submitted to warrant reopening the claim for service 
connection for sinusitis and that denied service connection 
for headaches.


REMAND

Review of the claims file does not reflect that the veteran 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), which was signed into law 
on November 9, 2000.  The VCAA includes an enhanced duty on 
the part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that there has been such compliance when the RO at 
no time sent a VCAA letter to the appellant notifying him of 
what was needed to substantiate the claims, what his 
responsibilities were with respect to the claims, and whether 
VA would assist him in any manner.  Furthermore, the 
supplemental statement of the case (SSOC) issued in August 
2002 did not provide citation to the regulation implementing 
the VCAA, 38 C.F.R. § 3.159, despite the fact this regulation 
had been in effect for a year at that time.  The Board cannot 
correct this deficiency.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs (DAV), Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

The Board sincerely regrets remanding this case to the RO.  
However, because of the change in the law brought about by 
the VCAA and the lack of any evidence in the record of any 
notification of that change to the veteran, the Board is 
constrained to remand this case for compliance with the 
notice and duty to assist provisions contained in this law.  
In addition, because the RO has not yet considered whether 
any additional development is required under the VCAA, the 
Board further finds that it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

With regard to the veteran's attempt to reopen a claim of 
entitlement to service connection for sinusitis, that claim 
was last denied by the RO in March 1989 on the basis that a 
current sinus disability was not shown by the medical 
evidence of record.  Although the RO originally denied 
reopening of the claim in a May 2000 rating decision, the 
Board observes that in August 2002, the RO denied service 
connection without finding that the veteran had submitted new 
and material evidence.  

Adjudication of the issue of whether new and material 
evidence has been submitted is required in this matter, prior 
to consideration of the claim on its merits.  The submission 
of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to 
reopen a claim. Absent the submission of evidence that is 
sufficient to reopen the claim, VA's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, upon remand 
and readjudication of this matter, the RO should first 
determine whether new and material evidence has been 
submitted that is sufficient to reopen the claim for 
entitlement to service connection for sinusitis.  


Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the appellant of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

This notice should include asking the 
veteran to identify all VA and private 
health care providers that have treated 
him for the claimed sinus and headache 
disorders since his discharge from 
service.

2.  After obtaining any evidence 
identified by the appellant or allowing 
him an appropriate response period, the 
RO should then readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should provide the 
veteran citation to 38 C.F.R. § 3.159.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development directed by the RO, 
is necessary for a comprehensive and correct adjudication of 
his claims.  38 C.F.R. § 3.655(b).  The veteran's cooperation 
in the RO's efforts is both critical and appreciated.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




